Opinion of the court delivered by
Judge Haywood.—
In this case judgment was rendered upon an appeal bond on motion against the sureties in the appeal.
The condition of an appeal bond from the county to the circuit court, ought to be for prosecuting the same with effect, and for performing the judgment, sentence or decree, &c., not for the payment of damages and costs only. In the condition of a bond, something insensible maybe rejected, or be understood to mean what it really intended, but nothing can be added; and upon the bond such as it is, must judgment be given; otherwise men would be bound, not by the contracts they have entered into, but by what the court might presume they intended to enter into. Their obligations would be framed by the court, and not by themselves. If an appeal bond embrace only part of what the act of 1794 ch. 1, sec. 63, orders, it is so far good, but not for more than it embraces. In this case the bond is good for the costs and damages, ana for that judgmentmay be entered against the security; but it is not good for the principal, which it does not embrace. The like case hath been decided in North Carolina, and it is placed upon the principle established by 2 L. Raymond 1459. Judgment reversed.